Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 7-9, filed June 21, 2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 


Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20210203791 to Noguchi discloses an image processing apparatus (paragraph 35-40; client computer 1 (image processing apparatus)), comprising:
      at least one processor causing the image processing apparatus to act as (paragraph 39-42; CPU 10 executing program):
      a first acquisition unit configured to analyze a model image included in model album data to acquire a first analysis result (paragraph 67, 82; the example image (model image) from the example album (model album); the face information of example image is analyzed such as number of face, size of face (first analysis result));
      a second acquisition unit configured to analyze a plurality of candidate images to acquire a second analysis result (paragraph 54, 68-70, 82; images in user selected folder (candidate images) are analyzed such as by analyzing facial information including number of face, size of face (second analysis result));
      a selection unit configured to select an image similar to the model image from among the plurality of candidate images, as a similar image, based on the first and the second analysis results (paragraph 68-70; images in the selected folder that are similar to the example image from example album based on face information of example image (first analysis result) and face information of images in selected folder (second analysis result) are determined and the one image that has similarity greater than threshold and highest is selected and displayed in selected image display region 90);
      a generation unit configured to generate similar album data based on data of the selected similar image (paragraph 66, 68-70, 78-81; Fig. 11 shows the generated similar album which is similar in composition and impression to the example album shown in Fig. 10; generated album Pg has selected images based on similarity pasted at the region corresponding to the region in the example album where the example image was pasted);
      a display control unit configured to, based on a layout result for the model album data and a layout result for the similar album data, display a region (paragraph 47-58, 61, 68; the layout of the example album and layout of generated album are the same layout; see Fig. 8 showing the display of region 70 having layout of both the example album and layout of the album to be generated as shown in Fig. 11).

         US Patent Application Publication Pub. No. US 20050128518 to Tsue discloses the display control unit configured to, based on a layout result for the model album data and a layout result for the similar album data different from the model album data, display a region having a difference satisfying a predetermined condition in the layout result for the similar album data, in a highlighted manner more than other regions (paragraph 83, 91; layout associated with templates; paragraph 76, 88, 90, 93-95; template of current order is similar to the album template of previous order (model album) because it is based on “same event” in step s3; when aspect ratio is different between insertion areas of template of previous order and template of current order this results in layout result being different from the template of previous order (model); based on template of previous order (layout result for the model album data) and template of current order (a layout result for the similar album data), if difference of aspect ratio between the two templates for an image insertion area (region)  is non-zero (condition), then warning is displayed in the image insertion area (region) resulting in highlighted manner for this image insertion area compared to other image insertion area that have same aspect ratio without warning).

       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 

       With regards to independent claim 10, see above Statement on Reasons for Allowance for claim 1 since claim 10 discloses limitations similar to claim 1. 


        In addition to the teachings of the claims 1, 9, 10 as a whole, the closest prior art of record failed to teach or suggest, 
          “a second display control unit configured to, based on the first analysis result and the second analysis result, as a similar image, display a layout result that includes a region where the similar image is not arranged, in a case where no image similar to the model image is selected from among the plurality of candidate images”

          Therefore, claims 2-8, 11-17 are allowable for depending on claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190379795 to Yamaji.
US 20060210166 to Takemoto.
JP 2007143093 to Isomura.
JP 2007194966 to Sawano.
KR 20070008195 to Baek.
JP 2012221005 to Yamanakajima.






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/14/2022